             Case 1:18-cv-10626-VSB-GWG Document 88 Filed 12/08/20 Page 1 of 2




(202) 223-7308

(202) 379-4217

kdunn@paulweiss.com



December 8, 2020



By ECF
The Honorable Gabriel W. Gorenstein
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                 Re: Chanel, Inc. v. The RealReal, Inc.; Civil Action No. 18-cv-10626-VSB-GWG

       Dear Judge Gorenstein:

                       We represent Defendant TheRealReal, Inc. (“TRR”) in the above-referenced
       matter. We write in response to Chanel’s filing on Friday, December 4, 2020, purporting to
       provide “supplemental authority” relating to TRR’s motion to amend. Specifically, Chanel claims
       that Judge Stanton’s November 18, 2020 order in Chanel, Inc. v. WGACA LLC, No. 18-cv-2253-
       LLS denying defendant What Goes Around Comes Around (“WGACA”)’s request for additional
       discovery related to Farfetch UK Limited (“Farfetch”) is supplemental authority.1 TRR is
       surprised that Chanel has gone out of its way to submit this “supplemental authority” when Judge
       Stanton’s order is both irrelevant and shows Chanel in a bad light for failure to comply with the
       terms of the WGACA court’s earlier order. See TRR ECF No. 86 at 4-5. Judge Stanton’s order
       in the WGACA litigation does not change that TRR’s motion to amend should be granted.


       1
           Chanel filed its “supplemental authority” letter on December 4, 2020. The timing of Chanel’s filing is
           pure gamesmanship. Chanel’s counsel in the WGACA case is the same as in this litigation. Judge
           Stanton’s order is dated November 18, 2020, a day after Chanel filed its opposition brief in this matter.
           Chanel could have filed this letter at any time in the full week between Chanel’s filing of its Opposition
           and TRR’s filing of its Reply brief. Instead, Chanel waited until after TRR filed its reply. Moreover,
           Judge Stanton’s denial of discovery concerning Farfetch is not “new information” in the WGACA case:
           Judge Stanton first denied WGACA’s application for further discovery of Chanel’s relationship with
           Farfetch on August 17, 2020. See WGACA ECF No. 141.
      Case 1:18-cv-10626-VSB-GWG Document 88 Filed 12/08/20 Page 2 of 2



                                                                                          2


               Chanel argues that Judge Stanton’s order denying additional discovery related to
Farfetch means that “TRR’s claim of relevance here is likewise without merit.” See TRR ECF
No. 86 at 2. But WGACA did not and has not filed antitrust counterclaims in that case. The
WGACA litigation involves only claims for trademark infringement, false advertising, deceptive
business practices and false endorsement/unfair competition. See WGACA ECF No. 63. Thus,
Judge Stanton’s order has nothing to do with the claims TRR is seeking to file in this case. In any
event, Chanel fails to mention that Chanel agreed to produce some discovery relating to Farfetch—
a fact that Judge Stanton considered in denying further discovery relating to Farfetch. See
WGACA ECF No. 141.



                                           Respectfully,


                                           /s/ Karen L. Dunn_______________________
                                           Karen L. Dunn



cc: All counsel of record (via ECF)
